Citation Nr: 1822826	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-27 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right foot frostbite.

2.  Entitlement to an initial evaluation in excess of 10 percent for left foot frostbite.

3.  Entitlement to service connection for a colon disorder which has necessitated colon surgery.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to December 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.  Jurisdiction over the claim is now with the RO in Roanoke, Virginia.

The issue of service connection for a colon disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the appeal period, the Veteran's bilateral foot disability has been characterized by pain, numbness, and cold sensitivity; tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities have not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for right foot frostbite have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7122 (2017).

2.  The criteria for an initial evaluation in excess of 10 percent for left foot frostbite have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.104, DC 7122 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private and VA treatment records are associated with the claims file.  The Veteran also underwent a VA examination.  Therefore, VA has met its duty to assist with respect to obtaining pertinent evidence.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

The Veteran is seeking entitlement to an evaluation in excess of 10 percent for his frostbite of the bilateral feet.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  

Initially, the Board notes that even though the Veteran's bilateral foot disability has been clearly evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7122 (addressing cold injury residuals), the Veteran's code sheet mistakenly references Diagnostic Code 5261.  This mistake should be fixed to ensure the proper diagnostic code is referenced.  

Under DC 7122, a 20 percent rating for cold injury residuals requires arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities such as osteoporosis, subarticular punched out lesions, or osteoarthritis in the affected parts.  

A note to Diagnostic Code 7122 states that amputations of fingers or toes and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be separately evaluated under other codes.  Other disabilities that have been diagnosed as the residual effects of a cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., also are to be separately evaluated unless they are used to support an evaluation under Diagnostic Code 7122.  A second note provides that each affected part is to be evaluated separately.  
38 C.F.R. § 4.104, DC 7122.

After a review of the evidence, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his bilateral foot disability.  As both feet share almost the exact same symptoms, they will be addressed together.

The Veteran's bilateral foot disorder has been characterized by pain, numbness, and cold sensitivity.  For example, in June 2012, he reported pain and swelling so severe that he found himself unable to wear shoes.  Additionally, during his December 2012 VA examination, the examiner noted that the Veteran suffered from both cold sensitivity and numbness bilaterally.  As such, a minimum 10 percent evaluation is warranted for this time period.

In order to warrant a 20 percent evaluation, the Veteran, in addition to the pain, numbness, and cold sensitivity, must also show that he suffers from tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities such as osteoporosis, subarticular punched out lesions, or osteoarthritis.  

The Veteran has undergone multiple forms of objective testing that have showed none of the above abnormalities.  A March 2012 arterial physiological study showed no evidence of hemodynamically significant arterial occlusive disease.  An electromyography study conducted during the same month contained no abnormal findings.  Although a June 2012 X-ray noted some narrowing of the joint space, the Veteran's physician did not diagnose the Veteran with an abnormality such as osteoporosis, a subarticular punched out lesion, or osteoarthritis.  In fact, in April 2013, the physician specifically noted that there were no significant X-ray abnormalities.  Finally, during a December 2012 VA examination, the examiner concluded that the Veteran's condition was not characterized by any of the above-listed abnormalities.  Although the examiner noted slightly low calcaneal pitch bilaterally, this was related to the Veteran's bilateral pes planus.  The Board acknowledges that the Veteran's physician has diagnosed him with chronic vasculitis, neuritis, residual metatarsalgia, and neuropathy.  However, none of these conditions would warrant a higher rating based on the 20 percent rating criteria.  

Therefore, as the Veteran's bilateral foot condition has been characterized by pain, numbness, and cold sensitivity, the Board finds that an evaluation in excess of 10 percent is not warranted.  

In considering the appropriate disability rating, the Board has considered the Veteran's statements that his disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

In this instance, the Veteran specifically stated in July 2014 that a higher rating should be assigned because his foot condition had worsened.  He referenced an attached document to show exactly how it had worsened.  However, the document actually states that the nerve conduction evaluations have been normal and that January 2014 X-rays show no residual osteoporosis or osteoarthritis.  The physician concluded that the Veteran had chronic vasculitis and neuritis consistent with a frost/cold injury to the feet.  Even with the Veteran's asserted worsening, the documents he provided still do not demonstrate that his condition involves the 20 percent criteria of tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities.  Therefore, even if the Board accepts that the Veteran's condition worsened, it has not worsened to a degree that would warrant a higher rating.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his cold injury residuals are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated. 


Based on evidence of record, the Board determines that an increased rating for the Veteran's frostbite is not warranted for any period on appeal.  As such, the appeal is denied


ORDER

An initial evaluation in excess of 10 percent for right foot frostbite is denied.

An initial evaluation in excess of 10 percent for left foot frostbite is denied.


REMAND

The Board finds that the Veteran's claim for entitlement to service connection for a colon disorder, which has necessitated colon surgery, must be remanded.

In a disability compensation claim, VA must make efforts to obtain a veteran's service treatment records, if relevant.  38 C.F.R. § 3.159(c)(3) (2017).  In this case, the claims file contains only a few pages of service treatment records for the Veteran's 7 years of active service.  In a June 2007 statement, the Veteran indicates that his records have been lost in a fire in St. Louis.  He appears to be indicating that his file was affected by the 1973 fire at the National Personnel Records Center.  

However, the Board is not able to discern whether the RO has made an adequate attempt to locate the records.  Specifically, there is no formal finding on the unavailability of the records, and it does not appear that the Veteran has been of how to submit alternative evidence.  Moreover, if the Veteran actually underwent surgery for this disorder, it is possible that such records may have been stored separately from his service treatment records.  Upon remand, VA should attempt to locate the missing service treatment records.  If they cannot be located, it should make a formal finding of the unavailability of records and inform the Veteran of possible alternative evidence that can be submitted.

Additionally, the Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of his colon disorder.  Although he has submitted records demonstrating that he has necessitated colon surgery on multiple occasions and asserted that he underwent colon surgery during service, a clear diagnosis has not been provided.  Because there is insufficient medical evidence to decide the claim, the Veteran should be afforded VA examination to determine the nature of his colon disorder and the relationship of such disability to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Hampton since April 2014, as well as from any VA facility from which the Veteran has received treatment.  If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  The RO should also attempt to locate the Veteran's complete service treatment records from military service, as well as any additional records held by VA which are not presently associated with the electronic claims file.  

If the requested records cannot be found, or are otherwise unavailable, the AOJ should notify the Veteran and his representative of this fact in writing.  If the records cannot be located, the AOJ should make a formal finding of unavailability and attach the finding to the record.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed colon disorder.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should state specifically whether the Veteran has a current disability with regards to his colon disorder.  The examiner should then state if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's claimed colon disorder is etiologically related to his military service.  

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and their representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


